 In the Matter of SWIFT & COMPANYandAMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L.Case No. R-29713.-Decided September 5, 1941Jurisdiction:packing house industry and fertilizer manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company's packing house plant and fertilizing plant at Na-tionalCity, Illinois, subject to certain exclusions and inclusions.Mr.William N. Strack,of Chicago, Ill., for the Company.Mr. Redmond S. Brennan,of Kansas City, Mo.,Mr. Henry Freise,of St. Louis, Mo.,Mr. Earl Jimerson,of East St. Louis, Ill., andMr. John Powderly,of East St. Louis, Ill., for the Amalgamated.Mr. Vernon Ford,of East St. Louis, Ill., for the P. W. O. C.Mr.William Bernard Saunders,of East St. Louis, Ill., for theS. E. A.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 15, 1941, Amalgamated Meat Cutters & Butcher Workmenof North America, A. F. of L., herein called the Amalgamated, filedwith the Regional Director for the Fourteenth Region (St. Louis,Missouri) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Swift & Com-pany, National City, Illinois, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 23, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.35 N. L. R. B., No. 41.184 SWIFT & COMPANY185On July 1, 1941, the Regional Director issued a notice of hearing,.copies of which were duly served upon the Company, the Amal-gamated, and upon Swift Employees Association, herein called theS. E. A., and Packing House Workers Organizing Committee, LocalUnion No. 41, herein called the P. W. O. C., the latter two- beinglabor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onJuly 10, 1941, at St. Louis, Missouri, before L. N. D. Wells, Jr., theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, the Amalgamated, the S. E. A., and the P. W. 0. C.were represented and participated in the hearing.Full opportunityto-be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiner made several rulingson motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSwift & Company is an Illinois corporation with its general officesat Chicago, Illinois.This proceeding involves only the packinghouseplant, herein called the National City plant, and Swift & CompanyFertilizingWorks, herein called the fertilizing plant, both located atNational City, Illinois.The Company is engaged principally in thebusiness of acquiring and slaughtering livestock and marketing theproducts thereof and in the manufacture of fertilizer.During anaverage year, the Company purchases all cattle, and over 95 per centof the calves and sheep at the public stockyards in National City,Illinois; approximately 30 per cent of the hogs are secured directlyfrom sources outside the State of Illinois.A substantial part of thelivestock purchased at the public stockyards in National City, Illinois,originates in other States.Approximately 83 per cent of the productsprocessed or manufactured at the National City plant are shippedoutside the State of Illinois to 22 States of the United States.The Company admits that it is engaged in commerce within themeaning of the Act.II. -THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North Americais a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacking House Workers Organizing Committee, Local Union No.41, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Swift Employees Association is an independent labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated requested the Company for recognition as ex-clusive bargaining representative of the Company's employees at theNational City plant but the Company refused until such-time,-as-theunion is certified by the Board.Evidence introduced at the hearingdisclosesthat the Amalgamated, the P. W. O. C., and the S. E. A.represent a substantial number of the employees in the unit hereinafterfound to be appropriate for the purposes of collective bargaining.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelationto trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand thefreeflow ofcommerce.V. THE APPROPRIATE UNITAll parties agree that the appropriate -unit should include all pro-duction and maintenance employees of the packing-house plant,2 ex-cluding the superintendent, assistant superintendent, division super-1The Amalgamated submitted to the Regional Director 572 signed authorization andapplication cards of which 508 contained names of persons on the pay roll of the Companyof July 1, 1941P.W. O. C. submitted 809 authorization cards,of which 488 containsignatures of employees on the pay roll of July 1, 1941.The S. E. A failed to submitany evidence to the Regional Director but at the hearing the parties stipulated that theS.E A. had submitted to the Trial Examiner 750 cards, a substantial number of whichcontained signatures of persons on the Company's pay roll of July 1, 1941.There areapproximately 1,400 employees in the unit claimed to be,appropriate2 The parties agreed that production and maintenance includes cattle yarding,cattledressing, beef, fancy meat, beef casing,sheep killing(sheep),fancy meat,fancy meat cooler,beef cooler(hot), pork cutting,stock food,bone house,tankage,hide cellar,hog casing,hog killing,pork fancy meat, produce,freezers,garage(excluding clerks and chauffeurs),hog cooler;pork packing,sausage manufacturing,ham cooking, fresh pork sausage, tripe,ham boning, sausage packing,trimming loading, beef loading,lean and fat trimming,sweet pickle,dry salt, tractor,sheep loading,beef cutting,storeroom,smokehouse,carpentersand laborers,sliced bacon,restaurant,janitors,office janitors,power and steam, boilerand refrigeration,dry rendering,yards,oilhouse,lard refinery, cooperage,elevators,machinists,trackmen,blacksmiths,carwashing,tinners, galvanizer,painters,laundry,wagon maker,millwrights,steamfitters,electricians,and egg candlers.N_ SWIFT & COMPANY187intendents, general foremen, assistant general foremen, foremen, assist-ant foremen, night superintendent,working foremen, doctor,timekeeper, head and assistant head of standards department, headand assistant head of the chemical laboratory, head and assistant headof receiving department, head and assistant head of fire hall, plant-protection employees, bellpullers, restaurant administrator, fire mar-shal, chief of police, yardmaster, general office employees, superin-tendent's clerical office employees, mechanical clerical office employees,time office clerical employees, credit union clerical employees, stand-ards office clerical employees, plant clerks, teamsters and chauffeurs,brickmasons, chemists, canteen employees, nurse, chef, assistant fore-men to store department, plant matrons, and all employees on themiscellaneous pay roll.The parties are not in agreement as to certain other employees.TheAfr algain.ated wishes to include scalers while P. W. O. C., the Com-pany, and S. E. A. ask that they be excluded. Scalers do manuallabor less than 25 per cent of the time.They weigh goods packed andmanufactured by the Company.They also occasionally figure the payroll for the department, and supervise and direct the packing ofproducts.We find that scalers are supervisory and,clerical employeesand, as such, should be excluded from the unit.3The Amalgamated wishes to include dock checkers while theP.W. O. C., the S. E. A., and the Company desire to exclude them.Dock checkers check weights, and make ticket sheets from whichinvoices are made out.Their work differs from that of office menonly in that they use portable desks.Dock checkers also supervisethe storemen in the packing and icing of products.From a consid-eration of all the factors we find that dock checkers are clerical andsupervisory employees and should be excluded from the unit.3-The S. E. A. and the Company wish to include Mrs. Foley and theAmalgamated and P. W. O. C. desire to exclude her.Mrs. Foleyinspects eggs in the storage departments and makes egg classifications.It also appears that Mrs. Foley has assumed some of the duties of aplant matron.She spends 20 per cent of her time in work similar tothat of a scaler or a dock checker.From a consideration of all of thefactors we find Mrs. Foley should be excluded from the unit.The Amalgamated and the P. W. O. C. wish to have employees ofthe fertilizing plant included, the Company and the S. E. A. desireto exclude these employees from the unit.The fertilizing plant issmall, having approximately 30 employees; and is located near theNational City plant.We shall include the employees of the fertilizingplant. within the appropriate unit.-8 SeeMatter of Armour & CompanyandPacking House Workers Organizing CommitteeforUnited Packing House Workers, Local347, 8 N. L R B. 1100. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of the Na-tional City plant, and the fertilizing plant, excluding the superin-tendent, assistant superintendent, division superintendents, generalforemen, assistant general foremen, foremen, assistant foremen, nightsuperintendent, working foremen, doctor, timekeeper, head and assist-ant head of standards department, head and assistant head of thechemical laboratory, head and assistant head of receiving department,head and assistant head of fire hall, plant-protection employees, bell-pullers, restaurant administrator, fire marshal, chief of police, yard-master,general office employees, superintendent's clerical officeemployees, mechanical clerical office employees, time office clericalemployees, credit union clerical employees, standards office clericalemployees, plant clerks, teamsters and chauffeurs, brickmasons, chem-ists, canteen employees, nurse, chef, assistant foremen to store depart-ment, plant matrons, all employees on the miscellaneous pay roll, dockcheckers, scalers, and Mrs. Foley, constitute a unit appropriate for thepurposes of collective bargaining.We find further that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which hasarisencan best be resolved byan electionby secret ballot.The parties made requests for variouspay roll dates to be used to determine eligibility to vote in the election,but no reasons were given for these requests.We shall direct that anelection by secret ballot be heldamongthe employees of the Companyin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, subjectto such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Swift & Company, National City, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the National Cityplant and of the fertilizing plant, excluding the superintendent, assist-ant superintendent, divisions superintendents, general foremen, assist-ant general foremen, foremen, assistant foremen, night superintendent,working foremen, doctor, timekeeper, head and assistant head of stand- SWIFT & COMPANY189ards department, head and assistant head of - chemical laboratory,head and assistant head of receiving department, head and assistanthead of fire hall, plant-protection employees, bellpullers, restaurantadministrator, fire marshal, chief of police, yardmaster, general officeemployees, superintendent's clerical office employees,mechanicalclerical office employees, time office clerical employees, credit unionclerical employees, standards office clerical employees, plant clerks,teamsters and chauffeurs, brickmasons, chemists, canteen employees,nurse; chef, assistant foremen to store department, plant matrons, allemployees on the miscellaneous pay roll, dock checkers, scalers, andMrs. Foley, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Swift & Company, National City, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofNational City plant and the fertilizing plant who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding the superintendent, assistant superintendent, division super-intendent,general foremen, assistant general foremen, foremen,assistant foremen, night superintendent, working foremen, doctor,timekeeper, head and assistant head of standards department, headand assistant head of chemical laboratory, head and assistant headof receiving department, head and assistant head of fire hall, plant-protectionemployees,bellpullers,- restaurantadministrator,firemarshal, chief of police, yardmaster, general office employees, superin-tendent's clerical office employees, mechanical clerical office employees, 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime office clerical employees, credit union clerical employees, stand-ards office clerical employees, plant clerks, teamsters and chauffeurs,brickmasons, chemists, canteen employees, nurse, chef, assistant fore-men to store department, plant matrons, all employees on the miscel-laneous pay roll, dock checkers, scalers, and Mrs. Foley, and employeeswho.have since quit or been discharged for cause, to determine whetherthey desire to be represented by Amalgamated Meat Cutters & ButcherWorkmen of North America, A. F. of L., Packing House WorkersOrganizing Committee, Local Union No. 41, C. I. O., or Swift Employ-eesAssociation, for purposes of collective bargaining, or by none ofthese organizations.